Per Curiam.
Respondent was admitted to practice by this Court in 1983 and presently resides in Framingham, Massachusetts.
The Supreme Judicial Court for Suffolk County, Massachusetts, disbarred respondent by order dated June 19, 2001 for converting client’s funds, misrepresenting his actions to his client, failing to cooperate with the investigation and failing to comply with an order of suspension.
Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent consents to entry of an order of disbarment.
We grant petitioner’s motion and conclude that respondent should be reciprocally disbarred (see Matter of Recchione, 16 AD3d 902 [2005]).
Mercure, J.P., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).